Citation Nr: 1444375	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  13-34 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from January 1962 to January 1967.

This matter comes before the Board of Veterans' Appeals (the Board) from an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

On his VA Form 9, the Veteran requested a local hearing with a decision review officer.  A review of the record indicates the Veteran was not provided one; however as the decision below is a full grant of the Veteran's claim, the Board finds this omission to be non-prejudicial to the Veteran.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The record reflects that after the Statement of the Case (SOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent SOC was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).


FINDINGS OF FACT

1.  The Veteran's duties placed him on the ground in the Republic in Vietnam on at least one occasion, in April 1966; his in-service exposure to herbicides is conceded.

2.  In September 2004, the Veteran was diagnosed with diabetes mellitus, a condition presumptively associated with exposure to herbicides.
CONCLUSION OF LAW

The elements for service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Service in Vietnam includes both duty and visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 (West 2002) and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).  Such diseases include diabetes mellitus.  Id.
As an initial matter, the record indicates the Veteran has a diagnosis of diabetes mellitus.  Thus, the first Hickson element is satisfied.

Next, the evidence of record supports a finding that the Veteran was exposed to herbicides while on active duty, specifically while in the Republic of Vietnam.  The Board notes that the Veteran's DD-214 does not specifically indicate the Veteran's presence in Vietnam, though it notes that he spent over 3 years of service on foreign soil or at sea, serving as a troop carrier pilot.  The Veteran's service personnel records include numerous flight records and pilot flight evaluations, one of which indicates his presence in Saigon, Republic of Vietnam in April 1966.

Lay statements submitted by the Veteran further support his claim.  The Board finds these statements to be competent.  Competent lay evidence is that which the witness has actually observed and is within the realm of his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Board also finds the statements to be credible, as they are facially plausible and are consistent with other evidence of record.  Credible testimony is that which is plausible or capable of being believed.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (well-grounded case).

Considering the foregoing evidence, the Board finds that the Veteran's duties placed him in the Republic of Vietnam.  Thus, he is presumed to have been exposed to herbicides.  Based on the finding of in-service exposure to herbicides, diabetes mellitus is presumed to have been incurred in service and service connection has been established.  

ORDER

Service connection for diabetes mellitus, type II, as the result of herbicide exposure, is granted.

____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


